MEMORANDUM **
Daniel Gregory Rosen and Ayman Hel-mi Mansour appeal from their sentences imposed following a limited remand pursuant to United States v. Ameline, 409 F.3d 1073 (9th Cir.2005) (en banc). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
The appellants contend that the district court failed to adequately state reasons for *544their sentences, failed to consider mitigating evidence on remand, and imposed sentences that are unreasonable under 18 U.S.C. § 3553(a). However, the district court considered the sentences upon limited remand and determined that it would not have imposed materially different sentences under an advisory Guidelines system. We conclude that the district court understood the full scope of its discretion following United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005). See United States v. Combs, 470 F.3d 1294, 1297 (9th Cir.2006). Accordingly, the district court’s decision was reasonable. See id.
Rosen’s motion for judicial notice is denied as moot.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provid*544ed by 9 th Cir. R. 36-3.